Citation Nr: 1632989	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-28 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for rotator cuff tear, subluxation bicipital tendon, left shoulder. 

3.  Entitlement to a rating in excess of 10 percent for synovial cyst, left thumb, status post cystectomy and metacarpophangeal joint fusion with residual scar.

4.  Entitlement to an initial, compensable rating for residual scar status post iliac crest bone graft for left hand.  

5.  Entitlement to an initial, compensable rating for residual scar status post left wrist bone graft for left thumb.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to March 2006.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2013  rating decision in which the RO in Phoenix, Arizona denied service connection for a bilateral knee condition; granted service connection for rotator cuff tear of the subluxation bicipital tendon of the left shoulder (assigned an  initial 10 percent  rating),  and ,for residual scar of the  left wrist, status post bone graft donation for left thumb (assigned an initial zero percent  (noncompensable )  rating), and for residual scar status post iliac crest bone graft for left hand, assigning an initial noncompensable rating, each effective December 30, 2010; as well as denied a rating in excess of 10 percent for synovial cyst of the left thumb, status post cystectomy and metacarpophangeal joint fusion with residual scar.

Because the Veteran disagreed with the initial ratings assigned following the awards of service connection for left shoulder, iliac crest, and left wrist disabilities, the Board has characterized these issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

By contrast, the claim involving the left thumb disability is an increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); But see.

In March 2013, the Veteran filed a notice of disagreement (NOD) with respect the higher initial ratings and increased rating claims.  In August 2013, the Veteran filed a NOD with respect to the denial of service connection for a bilateral knee disability.  In September 2013, the RO issued a statement of the case (SOC) covering all the issues on appeal.  In October 2013, the Veteran filed a substantive appeal, via a VA Form 9, Appeal to the Board of Veterans' Appeals for all issues.  The Board notes that jurisdiction over these claims was transferred to the RO in  Reno, Nevada, which has certified the appeal to the Board.

The Board notes that the Veteran also filed a NOD with respect to the denial of claims for higher initial ratings for cervical spine and upper extremity radiculopathy and earlier effective dates for these disabilities.  The RO issued a June 2015 SOC addressing these matters,.  However, as the Veteran did not perfect an appeal with respect to any of these matters, they are not currently before the Board.  See  38 C.F.R. §§ 20.200, 20.202 (2015).  

In May 2016, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the Reno RO.  A copy of the  hearing transcript is of record.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.

As a final preliminary matter, it is noted that, in the August 2013 NOD, the Veteran raised a claim for an increased rating for service-connected gastric ulcers.  As this matter has not been adjudicated by the AOJ, it is not properly before the Board, and is referred to the AOJ for appropriate action.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.

With respect to the claim for service connection for bilateral knee disability, the Veteran has not been afforded a VA examination.  However, during the e May 2016 Board hearing, the Veteran asserted that his current bilateral knee disability was related to exertive activity in service, and alluded to experiencing continuous knee symptoms since service,  The threshold for demonstrating a nexus in order to trigger VA's duty to assist in providing an examination is low.  Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Under these circumstances, the Board finds that examination to  obtain adequate clinical findings and medical opinion-based on full consideration of all pertinent evidence (to include lay assertions), and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for a bilateral knee disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect the higher rating  claims, during the May 2016 Board hearing, the Veteran testified that his disabilities  had increased in severity since the most recent VA examination in May 2013.  He then reported having a weak left hand grip due to cyst residuals.  He also had intermittent pain surrounding the service-connected wrist and iliac bone graph residuals.  He was unsure whether the left wrist pain was attributable to the scar or underlying tissue.  He also stated that the iliac crest scar was tender to palpation.  Considering the Veteran's testimony in conjunction with the time period since the 2013 examinations, the Board finds that the evidence suggests the possible worsening of these disabilities, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran is hereby notified that failure to report any scheduled examination(s), without good cause, may well result in denial of his claim(s)-in particular, the claim for increased rating for the left thumb disability.   See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member  If the Veteran fails, without good cause, to report to the scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.  

As for VA treatment, the record reflects that the Veteran had been treated at the VA Medical Center (VAMC) in Phoenix, Arizona, and then around January 2014 transferred care to the VAMC in Las Vegas, Nevada.  Notably, although the  Veteran stated that he began receiving  medical treatment at the Phoenix VAMC in  March 2013, it  does not appear any action was taken in response to the Veteran's report.  Thus, all Phoenix VAMC records pertaining to the Veteran must be obtained and associated with the electronic claims file.  Also, although records from the Las Vegas VAMC dated up to  June 20, 2015have been associated with the claims file, more recent records may exist.  Therefore, the AOJ should obtain any records generated after June 20, 2015 from the Las Vegas VAMC and associate them with the Veteran's electronic claims file.

Also to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ should adjudicate each claim in light of all pertinent evidence, to particularly include that added to the electronic claims file since the last adjudication.  Adjudication of each higher rating claim should include consideration of whether staged rating of the disability (assignment of different ratings for distinct time periods, based on the facts found) is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Phoenix VAMC (dated prior to January 2014) and from the Las Vegas VAMC (dated after June 20, 2015).  Follow the procedures set forth in 38 C.F.R. § 3.159(c)  with regard to requesting records from Federal facilities. All records and/or responses received should be associated with the electronic claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, authorization to obtain any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA knee examination, by an appropriate physician. to obtain information as to the nature and etiology of any current knee disability(ies).

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the examination/testing results, and review of the claims file, the examiner should clearly identify all  knee disability(ies) underlying the Veteran's complaints of bilateral knee pain currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).  

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability had its onset during service or is otherwise medically related to service-to include January 2000 service treatment records documenting a right knee injury and the Veteran's reports of exertive activity in service.  

In addressing the above, the examiner must consider and discuss all in and post-service medical and other objective evidence, as well as all competent lay assertions as to the nature, onset and continuity of knee symptoms.
 
If lay assertions in any regard are discounted, the examiner must clearly so state and explain why.  The examiner should not solely rely on the absence of contemporaneous medical treatment to reject lay assertions, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examinations of his left shoulder, left thumb, left wrist and iliac crest by one or more appropriate medical professional(s). 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each  designated examiner, and each  examination report should include discussion of the Veteran's documented medical history and assertions.  
All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to the service-connected left shoulder disability, the examiner should conduct range of motion testing of the left shoulder (expressed in degrees).  Range of motion testing must include active motion, passive motion, and weight-bearing, and a comparison study with the right shoulder joint. 


The examiner should render specific findings as to whether, on range of motion testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should specifically indicate whether the Veteran is able to raise his left arm above shoulder level.

With respect to the service-connected left thumb, the examiner should conduct range of motion testing of the left thumb in terms of whether the Veteran has a gap of 2 inches or 5.1 centimeters between the thumb pad and fingers, with the left thumb attempting to oppose the fingers.  

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left thumb.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left thumb due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 
 
With respect to the service-connected residual scars of the post iliac crest bone graft and left wrist bone graft, for each scar, the examiner should render findings responsive to the applicable criteria for rating scar disability, specifically indicating whether scar is painful or unstable.  If any aspect of the scar disability causes limitation of function of an affected part, the examiner should describe such limitation, as appropriate.


Finally, for  each disability, based on the examination results and review of the record, the examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the disability since December 30,  2009; ice connection; and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date.  
All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the  scheduled examination, in adjudicating the claim for increased rating for left thumb disability, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim on appeal in light of all f all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include, with respect to each higher rating claim, consideration of whether staged rating is appropriate).

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


